Fourth Court of Appeals
                                San Antonio, Texas
                                    JUDGMENT
                                  No. 04-20-00025-CV

                              Diana Martinez MCGLOWN,
                                       Appellant

                                           v.

                             WELLS FARGO BANK, N.A.,
                                     Appellee

                 From the County Court at Law No. 3, Bexar County, Texas
                             Trial Court No. 2018CV05083
                         Honorable Melissa Vara, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that costs of the appeal are assessed against
appellant.

      SIGNED August 19, 2020.


                                            _________________________________
                                            Rebeca C. Martinez, Justice